Citation Nr: 0032859	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-17 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a 
traumatic hematoma of the right testicle. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.  He participated in combat against the enemy during 
World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

Based on the record, it appears that the veteran is raising a 
claim of service connection for various genitourinary 
problems, distinct from the issue on appeal.  This matter is 
referred to the RO for appropriate action.

Also, in the February 2000 rating decision, the claims of 
entitlement to service connection for kidney stones and gout 
were denied on the basis that the claims were not well 
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Since the February 2000 rating decision is not final, the 
Veterans Claims Assistance Act of 2000 is applicable to the 
claims of entitlement to service connection for kidney stones 
and gout.  These matters are also referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has met its duty to assist the veteran.  All relevant 
evidence necessary for an equitable disposition of this 
appeal as to the issue of a compensable rating for residuals 
of a traumatic hematoma of the right testicle has been 
obtained, and the veteran was afforded an examination.

2.  The preponderance of the competent and probative evidence 
shows that the veteran's right testicle hematoma has healed 
without any residuals; it is not shown to be tender and 
painful and results in no functional impairment.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
traumatic hematoma of the right testicle have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 
4.3, 4.7, 4.20, 4.29, 4.115a, 4.115b, 4.118, Diagnostic Code 
7599 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that in the entrance 
examination report it was noted that the veteran's left 
testicle was atrophied, which was a residual of orchitis due 
to a case of the mumps.  No abnormalities of the right 
testicle were noted.  In January 1944, a carbon dioxide bulb, 
which was part of a life preserver, was thrown into a fire, 
exploded, and wrapped around the veteran's right testicle.  
Physical examination revealed a swollen right testis and a 
contused area on the right side of the scrotum.  There was 
also pain in the right testis.  The diagnosis was a traumatic 
hematoma of right testis.  The separation examination report 
reveals that the genitourinary system was normal.

In a May 1946 rating decision, service connection was granted 
for residuals of a traumatic hematoma of the right testicle 
and a zero percent disability rating was assigned.

The veteran was afforded a VA examination in August 1950.  
Physical examination revealed that the right testicle was 
normal.  The spermatic cord structures and epididymis were 
normal on both sides.  The diagnoses were partial atrophy of 
the left testicle and a normal right testicle.

The veteran underwent another VA examination in June 1963.  
He was asked whether he had any trouble with his testes, and 
he responded that the skin around his scrotal sac did 
somewhat bother him.  Physical examination of the testes was 
essentially negative.

In an August 1963 rating decision, the residuals of the 
hematoma of the right testicle was rated under Diagnostic 
Code 7599 (other genitourinary disorder), but the zero 
percent disability rating was still in effect.

A physical examination during a VA hospitalization from March 
to April 1964 revealed that the right testicle was normal.  
The diagnosis on discharge was atrophic left testicle from 
old mumps orchitis.

The veteran underwent another VA examination in July 1965.  
He did not complain of urinary frequency.  He indicated that 
he had a good urinary stream.  He reported that he did not 
have pain or burning on urination.  It was indicated that 
there was no history of hematuria or pain referable to either 
kidney region.  Physical examination revealed that the 
kidneys were not tender or palpable.  The right testicle was 
normal.  In comparison to the right, the left testicle had 60 
percent atrophy with moderate loss of consistency.  The 
diagnoses were a normal right testicle, and a partial atrophy 
of the left testicle as a residual of childhood mumps,

The veteran had another VA examination in December 1965.  He 
reported a history of trauma to his right testicle.  It was 
noted that the right testicle was examined on numerous 
occasions and that it was found to be normal in size, shape 
and consistency.  Physical examination revealed a normal-
sized right testicle with no alterations in consistency.  The 
left testicle was atrophied, soft, and approximately 40 
percent of the size of the normal right testicle.  The 
diagnoses were (1) partial atrophy of the left testicle, 
following mumps orchitis at age fifteen; and (2) history of a 
hematoma of the right testicle, no residuals found.

From February 1997 to December 1998, the veteran received VA 
outpatient treatment.  His problem list reflects that he was 
treated for kidney stones in May 1991.  In August 1997, he 
reported that he had urinary leakage.  In October 1997, he 
complained of hesitancy and burning with urination.  The 
impression was rule out early urinary tract infection.  In 
December 1997, he reported that he continued to have an odor 
to his urine, leaking, hesitancy, and nocturia.  The 
impression was a history of urinary hesitancy.  In March 
1998, he indicated that he presently had no urinary symptoms.  
The impression was a history of urinary retention.  In June 
1998, he complained of nocturia with urinary hesitancy.  The 
impression was a "history of UTI (urinary tract 
infections)."  Later that month, he indicated that, while he 
still had nocturia, he no longer had urinary hesitancy.  On 
October 21, 1998, he initially complained of dysuria and 
frequent burning on urination.  Later that day, he indicated 
that he did not have any burning on urination.  A urinalysis 
revealed no evidence of a urinary tract infection.  A 
December 1998, outpatient record refers to a tender right 
testicle and a very atrophied left testicle.  The diagnoses 
were gout and a history of a scrotal wound.

The veteran was afforded a VA examination in February 1999.  
He reported that he had had nocturia for the past three to 
four years.  He reported that he also had urinary frequency 
during the day.  He denied that he had hesitancy or dysuria.  
He indicated that his stream had been fairly normal.  He 
indicated that he had incontinence associated with stress and 
urinary urgency.  He indicated that he did not have any 
incontinence at night or any wetting of clothing and that he 
had been impotent for the last ten years.  However, he had 
fathered three children after his in-service injury to the 
right testicle and it was noted that his impotency might have 
been due to taking Librium.  It was noted that the hematoma 
of the right testicle was resolved and healed, and that, 
except for the atrophy of the left testicle, the 
genitourinary examination was fairly normal.  The veteran 
denied recurrent urinary tract infections and indicated that 
two years earlier he had had a stone, possibly in the right 
ureter and resulting in temporary blocking.  He indicated 
that he had not been hospitalized for any urinary tract 
diseases or problems since 1964 and that other than 
occasional prostatitis, he had not had any malignancy or 
prostate problems.  He denied having had dilatations of the 
urethra or drainage procedures, and any surgeries on the 
testicles.  

Physical examination revealed that the veteran had a right 
lower quadrant scar from his hernia repair.  His right 
testicle was normal.  His left testicle was atrophied, 
approximately half the size of the right testicle.  There was 
no tenderness over the testicles or in the perineal area.  
The vas deferens and the structures in the inguinal canal 
were normal.  The examiner indicated that he did not see, or 
determine that there were, any actual scars in the perineal 
area from surgical procedures, lacerations or other problems.  
Prostate examination was normal.  The diagnoses included the 
following: (1) a traumatic injury during active service, a 
cartridge hit the veteran in the right testicle and the right 
perineal area, resulting in a hematoma of the right testicle, 
which was now resolved; (2) atrophy of the left testicle, 
possibly occurring when he had the mumps during his teenage 
years; and (3) history of a right ureteral stone.  The 
examiner opined that there was no relationship between the 
1944 hematoma and the veteran's current medical condition.

In his June 1999 notice of disagreement, the veteran 
questioned the information that he reportedly told the VA 
examiner regarding his genitourinary symptoms.

At the May 2000 videoconference hearing before a veterans law 
judge, the veteran testified in regard to his belief that 
current genitourinary problems including urinary frequency 
were related to the in-service right testicle injury.  
Transcript.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).  Unlisted disabilities requiring 
rating by analogy will be coded with the first two digits 
being from the schedule provisions for the most closely 
related body part and the last two digits being "99."  
38 C.F.R. § 4.29 (2000).
 
Diseases of the genitourinary system generally result in 
disabilities that are related to renal or voiding 
dysfunction, infections, or a combination of these.  Where 
the diagnostic codes refer the decisionmaker to specific 
areas of dysfunction, the predominant area of dysfunction 
shall be considered for rating purposes.  Voiding dysfunction 
is rated on the basis of urine leakage, frequency, or 
obstructed voiding.  38 C.F.R. § 4.115a (2000).
 
The rating schedule provides for a zero percent disability 
rating for complete atrophy of one testis.  A zero percent 
disability rating is also warranted for the removal of one 
testis.  38 C.F.R. § 4.115b, Diagnostic Codes 7523-24 (2000).  
However, special monthly compensation is warranted for loss 
of, or loss of use of, a creative organ.  Loss of a creative 
organ is shown by the acquired absence of one or both 
testicles.  Loss of use of one testicle is established by one 
of the following: (1) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle; (2) the diameters of the affected 
testicle are reduced to one-half or less of the corresponding 
normal testicle, and there is an alteration of consistency so 
that the affected testicle is considerably harder or softer 
than the corresponding normal testicle; or (3) when a biopsy 
establishes the absence of spermatozoa.  38 C.F.R. § 3.350 
(2000).  In addition, chronic epididymo-orchitis is rated as 
a urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic 
Code 7525 (2000).

Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Analysis

As previously noted, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Inasmuch as the 
RO did not deny the veteran's claim as not well grounded and 
since the RO satisfied the requirements of the new law, the 
veteran is not prejudiced by the Board proceeding with his 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
obtained the relevant medical records and afforded the 
veteran a medical examination.  Thus, the Board finds that 
all evidence necessary for an equitable adjudication of the 
appellant's claim has been obtained and that the duty to 
assist the claimant is satisfied.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A). 


In this case, the right testis has not been removed.  
Likewise, the right testis, unlike the left one, is not 
atrophied at all.  Accordingly, Diagnostic Codes 7523 
(complete atrophy of the testis) and 7524 (removal of the 
testis) are not applicable.  In addition, the veteran was 
able to father three children after his in-service injury to 
the right testicle.  Thus, there is no evidence of an absence 
of spermatozoa and the veteran is not entitled to special 
monthly compensation under 38 C.F.R. § 3.350.  Since the 
veteran does not have chronic epididymo-orchitis, Diagnostic 
Code 7525 is also not applicable.  

The veteran asserts that he has various voiding dysfunctions, 
to include urine leakage, frequency, and obstructed voiding, 
which he believes are related to the right testicle injury.  
VA outpatient treatment records reveal that the veteran 
reported his various genitourinary symptoms to medical 
professionals, but none of them has indicated that those 
symptoms are residuals of the hematoma of the right testicle 
or otherwise related to the in-service injury.  While the 
veteran disputes what he actually told the VA examiner 
regarding his genitourinary symptomatology, the examination 
report reflects that he at least told the examiner that he 
had nocturia and frequent daytime voiding.  However, the 
February 1999 VA examiner opined that there was no 
relationship between the in-service hematoma of the right 
testicle and the veteran's current medical condition.  In 
addition, the veteran's testimony at his hearing that his 
urinary frequency was due to his right testicle injury is not 
competent medical evidence.  While the veteran is competent 
to testify about his genitourinary symptomatology, he is not 
competent to provide probative evidence as to matters, such 
as medical causation, which require expertise derived from 
specialized medical knowledge, skill, expertise, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, there is no medical evidence that his various 
voiding dysfunctions are residuals of the in-service hematoma 
of the right testicle.  Therefore, a higher rating is not 
warranted on the basis of voiding dysfunction.  See 38 C.F.R. 
§§ 4.115a, 4.115b (2000).

Although at the time of a December 1998 outpatient visit, it 
was noted that the right testicle was tender, the testicle 
was not tender at the time of the formal February 1999 
compensation examination.  Nor was there testimony of any 
right testicle tenderness at the veteran's hearing.  In fact 
at the February 1999 examination it was noted that the 
veteran's hematoma had "resolved and healed," and the 
examiner specifically noted that there appeared to be no 
tenderness over either testicle or in the perineal area.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. § 4.2 (1998); Francisco v. Brown, 7 Vet. App. 
55 (1994).  It should be further noted that were the 
veteran's condition to be rated by analogy to a tender and 
painful scar, both pain and tenderness are required for a 10 
percent rating.  The criteria do not speak of a tender or 
painful scar.  38 C.F.R. § Part 4, Diagnostic Code 7804.  The 
most recent evidence shows neither pain nor tenderness.  
Therefore, the residuals of the hematoma of the right 
testicle can not be assigned a 10 percent rating under 
Diagnostic Code 7599-7804.  38 C.F.R. §§ 4.20, 4.29.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation.


ORDER

A compensable rating for service-connected residuals of a 
traumatic hematoma of the right testicle is denied.  




		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

 

